Exhibit 10.1

INTERNATIONAL STEM CELL CORPORATION

PROMISSORY NOTE

FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein, on
this day of (the “Issuance Date”), International Stem Cell Corporation, a
Delaware corporation (the “Borrower”), hereby unconditionally promises to pay to
the order of Andrey Semechkin or his assigns (the “Noteholder”), the principal
amount of two million eight-hundred and sixty-two thousand dollars ($2,862,000)
(the “Loan”), together with all accrued interest thereon, as provided in this
Promissory Note (the “Note”).

1. Previous Loan. On October 9, 2015 Noteholder was issued a Promissory Note in
the principal amount of $2,862,000 by the Borrower (the “Original Note”). The
Noteholder and the Borrower have agreed to revise the Original Note to extend
the maturity date set forth therein to January 10, 2016. For ease of
administration, the Noteholder has surrendered the Original Note, in return for
which the Noteholder was issued this Note, reflecting the revised terms of the
Loan.

2. Final Payment Date; Optional Prepayments.

2.1 Final Payment Date. The aggregate unpaid principal amount of the Loan and
all accrued and unpaid interest shall be due and payable January 10, 2016 (the
“Maturity Date”).

2.2 Optional Prepayment. The Borrower may prepay the Loan in whole or in part at
any time or from time to time without penalty or premium by paying the principal
amount to be prepaid together with accrued interest thereon to the date of
prepayment. No prepaid amount may be re-borrowed.

3. Interest.

3.1 Interest Rate. The outstanding principal amount of the Loan made hereunder
shall bear interest at the annual rate of One-Half of One Percent (0.50%) from
the date the Loan was made until the Loan is paid in full, whether at maturity,
by prepayment or otherwise.

3.2 Interest Payment Dates. Interest shall be payable on maturity, or earlier
with respect to any prepayment.

3.3 Computation of Interest. All computations of interest shall be made on the
basis of a year of 360 days and the actual number of days elapsed. Interest
shall accrue on the Loan on the day on which such Loan is made, and shall not
accrue on the Loan (or any portion thereof) for the day on which it is paid.

3.4 Interest Rate Limitation. If at any time and for any reason whatsoever, the
interest rate payable on the Loan shall exceed the maximum rate of interest
permitted to be charged by the Noteholder to the Borrower under applicable law,
such interest rate shall be reduced automatically to the maximum rate of
interest permitted to be charged under applicable law, and that portion of any
sum paid attributable to that portion of such interest rate that exceeds the
maximum rate of interest permitted by applicable law shall be deemed a voluntary
prepayment of principal.



--------------------------------------------------------------------------------

4. Payment Mechanics. All payments of principal and interest shall be made in
lawful money of the United States of America by check or by wire transfer of
immediately available funds to the Noteholder’s account at a bank specified by
the Noteholder in writing to the Borrower from time to time.

5. Governing Law. This Note and any claim, controversy, dispute or cause of
action based upon, arising out of or relating to this Note, and the transactions
contemplated hereby, shall be governed by the laws of the State of California.

IN WITNESS WHEREOF, the Borrower has executed this Note as of the Issuance Date
written above.

 

BORROWER     NOTEHOLDER International Stem Cell Corporation     Andrey Semechkin
 

 

     

 

Signature     Signature Mahnaz Ebrahimi     Chief Financial Officer    